Name: Regulation (EEC) No 2745/75 of the Council of 29 October 1975 on rules for the advance fixing of levies on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281/76 Official Journal of the European Communities 1 . 11 . 75 REGULATION (EEC) No 2745/75 OF THE COUNCIL of 29 October 1975 on rules for the advance fixing of levies on cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, fixing of a levy in accordance with Article 15 (2) of Regulation (EEC) No 2727/75 although allowance should be made for the fact that the conditions of purchase customary in the international cereal trade and uncertainty about delivery time will often prevent the import from being effected during the month indicated on the import licence, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/ 75 (*) of 29 October 1975 on the common organization of the market in cereals, and in particular Article 15 (4) thereof ; Having regard to the proposal from the Commission ; Whereas the common threshold price is the Community market's sole protection ; whereas, if imports were to enter this market at prices below the threshold price, the normal disposal of home ­ grown cereals would be seriously threatened ; whereas it is therefore necessary, where the levy has been fixed in advance, to fix the premium provided for in Article 15 (2) of Regulation (EEC) No 2727/ 75 so chat the product imported under this procedure may enter the Community market under conditions which cannot disturb its balance ; Whereas to this end it is necessary that this preipium should cover the difference between the cif price and a cif forward delivery price, where the latter is lower than the former, determined oil the basis of offers reflecting the real trend of the future market ; Whereas there are exceptional cases where special circumstances cause substantial price fluctuations on the cereals market ; whereas, in order to prevent such fluctuations from adversely affecting the Community market in cereals, provision should be made in such a case for fixing the premium at a higher level than that resulting from application of the usual rules so as to cover the difference between the cif price and the cif forward delivery price, or for suspending temporarily the advance fixing of the levy, or for reducing the period for which it is possible to obtain advance fixing of the levy ; Whereas it is desirable, by means of the premium system, to induce the importer to respect the period indicated by him when applying for the advance Article 1 The amount of the premiums provided for in Article 15 (2) of Regulation (EEC) No 2727/75 expressed in units of account per metric ton shall be the same for the entire Community. The scale of premiums shall include a premium for the current month and a premium for each of the following months until the licence expires . Article 2 When, for one of the products specified in Article 1 ( a) and (b) of Regulation (EEC) No 2727/75, the cif price is higher than the cif forward delivery price for the same product, the rate of the premium shall , subject to the provisions set out below, be equal to the difference between the prices . Article 3 1 . The cif price shall be the cif price as determined, in accordance with Article 13 of Regulation (EEC) No 2727/75 , on the day the scale of premiums is fixed . 2. The cif forward delivery price shall be the cif price, determined in accordance with Article 13 of Regulation (EEC) No 2727/75 , but calculated on the basis of offers at North Sea ports valid as follows : ( a ) in the case of imports to be effected during the month in which the licence was issued, for shipment during that month ; (b ) in the case of imports to be effected during the month following that in which the licence was( x ) See page 1 of this Official Journal . 1 . 11.75 Official Journal of the European Communities No L 281/77 issued, for shipment during the month following that in which the import licence was issued; (c) in the case of imports to be effected during the last months for which the licence is valid, for shipment during the month preceding the intended month of importation . Article 4 If the cif price is equal to the cif forward delivery price or exceeds the latter by not more than 0-125 unit of account per metric ton, the premium shall be equal to 0 unit of account. Article 5 1 . The amount of the premium shown in the scale in force for a particular product and period shall be adjusted where application of the rules laid down in the preceding Articles entails a change in that amount of more than 0-125 unit of account. 2. The scale shall remain in force until a new scale is brought into force by the Commission. Article 6 1 . If, in view of prospective imports, serious difficulties threaten to affect the Community market in the relevant product, the amount of the premium may temporarily be fixed at a higher level than that resulting from the preceding Articles . 2. However, for the month in which the import licence was issued, the amount of the premium may not exceed the amount resulting from the preceding Articles . 3 . The amount of the premium may not exceed the amount resulting from the preceding Articles by more than : ( a ) 0-50 unit of account for the month following that in which the licence was issued; (b ) 0-75 unit of account for the other months for which the licence is valid, with the exception of the last month, for which the increase in the premium may go up to 1-25 unit of account. Article 7 1 . In exceptional cases where special circumstances cause considerable price fluctuations on the cereals market, which could not be foreseen in the light of supply and demand on the world market, the premium may be fixed at a level higher than that resulting from the provisions of the preceding Articles. 2. The premium shall not be increased by more than the difference between the cif price fixed for each product and the last cif price fixed for each product before prices began to be affected by the special circumstances mentioned in paragraph 1 . Article 8 In the cases mentioned in Article 7, the advance fixing of the levy, in accordance with Article 15 (2 ) of Regulation (EEC) No 2727/75, may be suspended, or the period for which it is possible to obtain advance fixing of the levy may be reduced, in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75 . Article 9 Rules regarding the premium from the scale laid down to be applied in exceptional cases shall be adopted as necessary, in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 10 1 . Council Regulation No 140/67/EEC ( 1 ) of 21 June 1967 on rules for the advance fixing of levies on cereals, as amended by Regulation (EEC) No 2435/ 70 (2 ), is herby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . Article 1 1 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) OJ No 125, 26. 6. 1967, p. 2456/67. ( 2) OJ No L 262, 3 . 12. 1970, p. 3 .